PER CURIAM.
We accepted jurisdiction of a Petition for Special Action brought by the Maricopa County Attorney. Prior to trial, the Superior Court ruled that evidence of polygraph examinations given to defendant would, after proper foundation, be admitted in evidence. The County Attorney objected urging that polygraph results are admissible only if so stipulated by both parties, citing State of Arizona v. Treadaway, 116 Ariz. 163, 568 P.2d 1061 (1977). By this action the state sought relief from the court’s ruling. We agree with the position taken by the state.
Since this point was decided in State v. Valdez, 91 Ariz. 274, 371 P.2d 894 (1962), the Arizona Supreme Court has consistently taken the position that polygraph evidence is inadmissible except by stipulation. The trial court, in ruling to the contrary, exceeded its jurisdiction.
Counsel for the defendant urges that the court’s ruling was based on an attempt to rectify a situation where the County Attorney had misled the defendant regarding a plea agreement. Acceptance of jurisdiction in this action contains no implication as to our position on the plea negotiations or actions of the parties regarding a plea agreement.
Relief sought by petitioner granted. Remanded for further proceedings consistent herewith.